United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604
                                       February 3, 2009


                                           Before

                              FRANK H. EASTERBROOK , Chief Judge

                              KENNETH F. RIPPLE , Circuit Judge

                              ILANA DIAMOND ROVNER, Circuit Judge



No. 08-1363
                                                          Appeal from the United
PARVEEN IDRIS, et al. ,                                   States District Court for the
     Plaintiffs-Appellants,                               Northern District of Illinois,
                                                          Eastern Division.
               v.
                                                          No. 06 C 6085
C ITY OF C HICAGO, ILLINOIS, et al.,                      Robert W. Gettleman, Judge.
       Defendants-Appellees.



                                            Order

       The opinion issued on January 5, 2009, is amended as follows:

       1. The sentence at slip op. 2, lines 9-10, which originally read “The district court
held otherwise and entered summary judgment for the defendants.”, is changed to:
“The district court held otherwise and dismissed the complaint.”

       2. The sentence at slip op. 5 lines 19-21, which originally read “The district court
dismissed without prejudice all state-law claims, so that plaintiffs may pursue them in
state court.”, is changed to: “The district court dismissed without prejudice the claim
under state law that Chicago’s program is unauthorized or conflicts with a state statute,
so that this line of argument may be renewed in state court.”